HENRIOD, Justice.
Appeal from a narcotics sale conviction. Affirmed.
The points on appeal are: 1) That the evidence did not support the verdict; 2) That failure to change the venue was error; and 3) That it was error for the court not to instruct the jury with respect to entrapment. We believe the first two points are clearly without merit.
We consider that the third also must fail, but feel that something must be said about that assignment. Counsel for defendant from the very beginning earnestly and repeatedly urged that Heiner was lured into the sale that admittedly he made. Few cases reflect such dedicated advocacy to a point beyond the call of duty. Bits of ■evidence here and there in the record support such a crusade, but Mr. Heiner’s own rather incredulous and vacillating recount of the whole episode obviously did not impress the veniremen. Suffice it to say that the record does show a predisposition or willingness to sell, and there appears to be no substantial or overwhelming reason to discount the verdict, or conclude there was bias or contumely on the jury’s part, or that ulterior motives prompted the peace officers responsible for arresting the accused.
We say, in passing, that the record does reveal a case where some more understanding directed defendant’s way, just might help him in his voyage through life, free from the idiotic idiomatic “trip” in pursuing it that produced nothing but trouble for him. The thanks of this court goes out to the able efforts of defendant’s counsel, Mr. Abies.
CALLISTER, C. J., and TUCKETT, ELLETT, and CROCKETT, JJ„ concur.